Exhibit 10.27

 

Schedule to Senior Vice President Change of Control Agreement

 

The following is a list of our officers who are party to the company’s Senior
Vice President Change of Control Agreement, the form of which was filed as an
exhibit to the company’s Quarterly Report on Form 10-Q for the period ending
12/27/2008:

 

David Brady

Mark Casey

Arthur Friedman

Stephen Furlong

David Harding

William Healy

Zhenxue Jing

Robert Lavallee

Roger Mills

Michael Parrilla

John Pekarsky

David Rudzinsky

Peter Soltani

Thomas Umbel

Steve Williamson